DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims status
In the amendment filed on November 9, 2021, claims 10-11 have been cancelled, claims 21-22 have been newly added and claims 1, 12, 14 and 19 have been amended.  Therefore, claims 1-9 and 12-22 are currently pending for examination.
 
Double Patenting
Regarding Double patent rejection made over US 10,557,932 on previous office action is withdrawn because Applicants’ argument on page 11 (first and second paragraphs) of response filed on November 9, 2021 is persuasive.

Allowable Subject Matter
Claims 1-9 and 12-22 (renumbered as claims 1-20) are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety in view of applicant’s amendment and arguments (see page 9 second last paragraph) filed on November 9, 2021, such as “an antenna configured to receive radio signals, the radio signals including real time clock (RTC) emissions, the RTC emissions being radio waves emitted by a RTC device at a RTC frequency; a band pass filter configured to band pass filter the radio signals received by the antenna and output filtered radio signals, the band pass filter being tuned to the RTC frequency” in combination with“wherein the control circuit is configured to determine that the RTC device has been detected when a strength level of the RTC emissions is higher than a RTC threshold level, the RTC threshold level being set in consideration of RTC emissions from one or more internal RTC devices within a detection system incorporating the oscillator detector.”.
Regarding claim 14, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety in view of applicant’s amendment and arguments (see page 9 second last paragraph) filed on November 9, 2021, such as “receiving, via an antenna, radio signals including real time clock (RTC) emissions, the RTC emissions being radio waves emitted by a RTC device at a RTC frequency; filtering, using a band pass filter tuned to the RTC frequency, the radio signals received by the antenna to output filtered radio signals” in combination with “wherein it is determined that the RTC device has been detected when a strength level of the RTC emissions is higher than a RTC threshold level, the RTC threshold level being set in consideration of RTC emissions from one or more internal RTC devices within a detection system incorporating the oscillator detector.”.
Regarding claim 19, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety in view of applicant’s amendment and arguments (see page 9 means for receiving radio signals, the radio signals including real time clock (RTC) emissions, the RTC emissions being radio waves emitted by a RTC device at a RTC frequency; means for band pass filtering the radio signals received by the means for receiving the radio signals, the means for band pass filtering outputting filtered radio signals, the means for band pass filtering being tuned to the RTC frequency” in combination with “wherein the means for detecting determines that the RTC device has been detected when a strength level of the RTC emissions is higher than a RTC threshold level, the RTC threshold level being set in consideration of RTC emissions from one or more internal RTC devices within a detection system incorporating the oscillator detector”.
Regarding claims 2-13, 15-18 and 20, the claims are found allowable due to their dependence upon an already allowed claim and lacking any technical errors.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either 

/Nay Tun/Primary Examiner, Art Unit 2687